DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 5/10/2021 has been entered and thus claims 1-20 are currently pending in this application. 
The amendment to the specification overcomes the previous objection, therefore the objection is hereby withdrawn. 	The amendment to claims 1 and 11 overcomes the previous 35 U.S.C 112(b) rejection, therefore the 112(b0 rejection is hereby withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	 a semiconductor device, comprising “at least one of the plurality of landing pads comprising a protruding portion of a capacitor plug and a first spacer disposed on a sidewall of the protruding portion” in combination with “a plurality of conductive plugs disposed respectively over the plurality of landing pads, wherein the plurality of conductive plugs comprise a plurality of nanowires, a conductive liner disposed over the plurality of nanowires, and a conductor disposed over the conductive liner” as recited in claim 1; and  	a method for fabricating a semiconductor device comprising “forming a plurality of landing pads respectively over the plurality of capacitor contacts, wherein at least one of the plurality of landing pads comprises a protruding portion of a capacitor plug and a first spacer on a sidewall of the protruding portion” in combination with “forming a plurality of conductive plugs respectively over the plurality of landing pads, wherein the plurality of conductive plugs comprise a plurality of nanowires, a conductive liner over the plurality of nanowires, and a conductor over the conductive liner” as recited in claim 11. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	Claims 2-10 and 12-20 are also allowed for further limiting and depending upon allowed claims 1 and 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892